Title: From George Washington to James McHenry, 25 July 1796
From: Washington, George
To: McHenry, James


        
          Sir,
          Mount Vernon 25th July 1796
        
        The enclosed letter from Mr Landais, transmitting one from you to him, was received by the last Post.
        Filling the vacancies in the Corps of Artillery, before the adjournment of the Senate, was suggested; but why, as it was not proposed by the military Act, that it should undergo any diminution, it was not done, my memory does not serve me.
        If there are more Cadets in that Regiment than Mr Landais, and there are not some distinguishing circumstances between his case & theirs, no discrimination, even if the authority in the recess of the Senate was competent, can be made in his favor notwithstanding his desires and the peculiarities which are detailed in his letter. I send it however that you may consider the case & report thereon.
        
          Go: Washington
        
      